Citation Nr: 0720398	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residual injury of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right distal clavicle resection.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, among other things, 
granted service connection for residual injury of the lumbar 
spine, evaluated as 20 percent disabling, residuals of right 
distal clavicle resection, evaluated as 10 percent disabling, 
and denied service connection for plantar fasciitis of the 
right foot.  The veteran filed a timely appeal of these 
determinations to the Board
.  
In a June 2004 rating decision, the RO increased the initial 
disability rating for residual injury of the lumbar spine 
from 20 percent to 30 percent, effective the date of service 
connection.  

In May 2006, the Board granted service connection for plantar 
fasciitis of the right foot.  In the same decision, the Board 
remanded the issues of entitlement to an initial disability 
rating in excess of 30 percent for residual injury of the 
lumbar spine and entitlement to an initial disability rating 
in excess of 10 percent for residuals of right distal 
clavicle resection for further development and adjudication.  

Because the veteran's increased rating claims involve the 
propriety of the initial and subsequent evaluations assigned, 
the Board has characterized this claim as indicated on the 
title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this regard the Board notes that because the 
assigned evaluations do not represent the maximum rating 
available for the disabilities, the veteran's claims 
challenging the initial evaluation for these conditions 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for increased rating must be 
remanded for further action.

First, the Board note that, in a statement dated in July 
2006, the veteran set forth arguments indicating that his 
service-connected spine condition is worse than it was at the 
time of his most recent VA examination.  Because the veteran 
has alleged that his condition has worsened, the Board 
concludes that this matter must be remanded for the veteran 
to undergo contemporaneous and thorough VA examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, when the appellant's claim was previously before 
the Board in May 2006, the matter was remanded for further 
development.  In doing so, the Board directed that the RO 
schedule the veteran for a VA examination to determine the 
current severity of his service-connected residual injury of 
the lumbar spine and residuals of right distal clavicle 
resection.  The RO scheduled the veteran for a VA examination 
in September 2006.  A letter was sent to the veteran dated in 
August 2006 indicating that a VA examination would be 
scheduled for the veteran and that the appropriate medical 
facility would notify the veteran of the date, time and place 
of the examination.  There is no indication that the veteran 
was notified of the specifics of the scheduled examination 
prior to the examination date and the veteran failed to 
report for the examination as scheduled.  The record does, 
however, contain a letter dated approximately two weeks after 
the examination indicating the date, time and place of the 
examination.  

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's July 2005 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).   In this 
regard, the Board notes that the record indicates that the 
veteran was notified of the examination date, time and place 
nearly two weeks after the scheduled examination.  Thus, the 
Board concludes the RO should make another attempt to have 
the veteran examined.  In doing so, the RO should advise the 
veteran that a new examination is necessary to properly 
adjudicate the veteran's claim.  And the RO should also 
notify the veteran that his failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  

Prior to affording the veteran a new VA examination, the RO 
should update the veteran's claims file with any recent 
medical records relevant to the veteran's claim, and the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him for his 
spine and clavicle disabilities since 
service. The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected residual injury of the lumbar 
spine and residuals of right distal 
clavicle resection.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner is 
asked to identify any objective evidence 
of pain or functional loss due to pain.  
The specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The examiner should also express an 
opinion as to whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

In addition, based on examination findings 
and a review of the claims folder, the 
examiner is asked to specify, if possible, 
whether the veteran has experienced any 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to the 
service-connected low back disability that 
require bed rest prescribed by a physician 
and treatment by a physician) of 
intervertebral disc syndrome over the past 
12 months, and identify the total duration 
of those episodes over the past 12 months.

The examiner is also asked to identify, if 
possible, the signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Any 
abnormal sciatic, peroneal, popliteal, or 
other nerve findings due to intervertebral 
disc syndrome should be described in 
detail and the degree of any paralysis, 
neuritis, or neuralgia should be set forth 
(i.e., mild, moderate, severe, complete).

Based on examination findings, medical 
principles, and historical records, the 
examiner is also asked to address the 
following:

(a)  State whether the veteran's residuals 
of right distal clavicle resection result 
in limitation of motion of the arm: 

(i)  to 25 degrees from side; 
(ii)  midway between side and shoulder 
level; or 
(iii)  at shoulder level.

(b)  State whether the veteran's residuals 
of right distal clavicle resection result 
in impairment of the humerus manifested 
by: 

(i)  loss of head of (flail shoulder); 
(ii)  nonunion of (false flail joint); 
(iii)  fibrous union of; 
(iv)  recurrent dislocation of at 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements, or malunion of the humerus 
with marked deformity; or 
(v)  recurrent dislocation of at 
scapulohumeral joint with infrequent 
episodes and guarding of movement only 
at shoulder level, or malunion of with 
moderate deformity.

(c)  State whether the veteran's residuals 
of right distal clavicle resection result 
in other impairment of the clavicle or 
scapula manifested by dislocation of, or 
nonunion of with loose movement.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an initial disability rating in excess of 
30 percent for residual injury of the 
lumbar spine and entitlement to an initial 
disability rating in excess of 10 percent 
for residuals of right distal clavicle 
resection.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




